     Case 3:20-cv-00756-DMS-AHG Document 54 Filed 05/06/20 PageID.1630 Page 1 of 4


1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                            SOUTHERN DISTRICT OF CALIFORNIA
10     ADRIAN RODRIGUEZ ALCANTARA;                        Case No.: 20cv0756 DMS (AHG)
       YASMANI OSORIO REYNA; MARIA
11
       FLOR CALDERON LOPEZ; MARY                          ORDER GRANTING IN PART AND
12     DOE; on behalf of themselves and all               DENYING IN PART WARDEN
       others similarly situated,                         LAROSE’S EMERGENCY EX
13
                            Plaintiffs-Petitioners,       PARTE MOTION FOR
14                                                        RECONSIDERATION
       v.
15
       GREGORY ARCHAMBEAULT, San
16
       Diego Field Office Director, Immigration
17     and Customs Enforcement; et al.,
18                      Defendants-Respondents.
19
20          This case comes before the Court on Warden LaRose’s emergency ex parte motion
21    for reconsideration of this Court’s orders granting Plaintiffs’ request for provisional class
22    certification of the Otay Mesa Medically Vulnerable Subclass and for a temporary
23    restraining order (“TRO”). (See ECF Nos. 38, 41.)
24          “Reconsideration is appropriate if the district court (1) is presented with newly
25    discovered evidence, (2) committed clear error or the initial decision was manifestly unjust,
26    or (3) if there is an intervening change in controlling law.” School Dist. No. 1J, Multnomah
27    County, Oregon v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993). Here, Warden LaRose
28    argues reconsideration is appropriate in light of newly produced evidence and because the

                                                      1
                                                                                 20cv0756 DMS (AHG)
     Case 3:20-cv-00756-DMS-AHG Document 54 Filed 05/06/20 PageID.1631 Page 2 of 4


1     Court committed clear error in both granting provisional class certification and issuing the
2     TRO.
3            The Court agrees with Warden LaRose that the April 30, 2020 Order is in error, in
4     part, and must be corrected. Specifically, the April 30, 2020 Order declares “that current
5     conditions of confinement for Otay Mesa Medically Vulnerable subclass members held at
6     the Otay Mesa Detention Center are unconstitutional under the Fifth Amendment because
7     the conditions of their confinement place subclass members at substantial risk of serious
8     illness or death.” (ECF No. 38 at 2.) The order should read, consistent with the Court’s
9     May 1, 2020 Order, that Plaintiffs have demonstrated a likelihood of success on their due
10    process claim as to the Otay Mesa Medically Vulnerable Subclass only. The Court has not
11    made a finding that there is a constitutional violation in this case, and no declaration to that
12    effect should have been issued. As stated in the Court’s May 1, 2020 Order, the only
13    finding the Court has made thus far is that Plaintiffs have demonstrated a likelihood of
14    success on their due process claim as to the Otay Mesa Medically Vulnerable Subclass.
15    Thus, the Court grants the motion for reconsideration as to this particular aspect of the
16    April 30, 2020 Order. 1
17           The remainder of Warden LaRose’s motion, however, is denied. On the temporary
18    restraining order, Warden LaRose argues the Court committed error in several respects
19    with respect to the likelihood of success factor, but the Court disagrees. First, Warden
20    LaRose asserts the Court found the detention of Subclass members is unconstitutional
21    unless Defendants “completely eliminate” the risk of contracting COVID-19. (Mot. at 4-
22    5.) The Court made no such finding. Second, Warden LaRose contends the Court failed
23    to consider the evidence of the measures taken at OMDC to mitigate the risk to Subclass
24    members. The Court did consider those measures. (See ECF No. 41 at 3-5.) Third, Warden
25
26
      1
27     The Federal Defendants filed an ex parte motion for correction of this aspect of the April
      30, 2020 Order based on oversight or omission. (See ECF No. 45.) That motion is also
28    granted for the reasons set out above.
                                                     2
                                                                                    20cv0756 DMS (AHG)
     Case 3:20-cv-00756-DMS-AHG Document 54 Filed 05/06/20 PageID.1632 Page 3 of 4


1     LaRose claims the Court “placed undue emphasis on the location in which each
2     Subclass member is housed,” and “express[ed] concern that Warden LaRose was not able
3     to identify (at the April 30 hearing) the precise location of those detainees at
4     potentially heightened risk.” (Mot. at 6.) Warden LaRose is correct that the Court
5     considered the location of Subclass members in determining likelihood of success, and that
6     the Court was concerned that Warden LaRose did not know the location of all of the newly
7     identified high risk ICE detainees. However, neither of those factors demonstrates the
8     Court committed clear error in analyzing likelihood of success. Indeed, it is unclear how
9     the Court could have analyzed the likelihood of success factor without considering where
10    the Subclass members were being housed and what precautions were being taken to protect
11    them from the risk of exposure to COVID-19. That Warden LaRose now knows where all
12    of the newly identified high risk ICE detainees are being housed does not change the fact
13    that he did not have that information when the Court issued its Orders. And his provision
14    of that information to the Court now, in conjunction with the present motion, only confirms
15    that information was relevant and necessary to the Court’s analysis. Accordingly, Warden
16    LaRose has not shown the Court committed clear error in granting the TRO.
17          On the issue of class certification, Warden LaRose argues the Court committed clear
18    error in finding the commonality requirement was satisfied, but again, the Court disagrees.
19    As set out in the May 1, 2020 Order, the commonality requirement is satisfied because all
20    Subclass members are at increased risk of complications from COVID-19 and all are
21    detained in OMDC. Whether the continued confinement or the conditions of confinement
22    of Subclass members violates the Fifth Amendment under these common factual
23    circumstances is also a legal question common to the Subclass. Thus, the Court stands on
24    its finding that the commonality requirement is satisfied here.
25          Warden LaRose’s only other argument, which is raised in a footnote, (see Mot. at 14
26    n.5), is that the Court erred in finding the typicality requirement was satisfied. Specifically,
27    Warden LaRose maintains Mr. Rodriguez Alcantara is not typical of other Subclass
28    members because he does not have a qualifying medical condition under CDC guidelines.

                                                     3
                                                                                    20cv0756 DMS (AHG)
     Case 3:20-cv-00756-DMS-AHG Document 54 Filed 05/06/20 PageID.1633 Page 4 of 4


1     Although Dr. Ivens has now explained how Mr. Rodriguez Alcantara’s medical records
2     support that argument, (see Supp. Decl. of K. Ivens, M.D., F.A.C.C.P. ¶¶13-20), he did not
3     present that argument in his original Declaration in opposition to the motion for class
4     certification. Furthermore, it is unclear how the Court would have been able to determine,
5     from the 227 pages of Mr. Rodriguez Alcantara’s medical records alone, how his lab results
6     place him outside the CDC guidelines. Warden LaRose is free to raise this argument, and
7     any others, on Plaintiffs’ request for a preliminary injunction as to the Otay Mesa Medically
8     Vulnerable Subclass, but it does not show the Court committed clear error in granting
9     provisional certification to the Otay Mesa Medically Vulnerable Subclass.
10          For these reasons, the Court grants in part and denies in part Warden LaRose’s
11    emergency ex parte motion for reconsideration.
12          To the extent Plaintiffs wish to proceed with a preliminary injunction, they shall
13    submit their supplement brief on or before May 11, 2020. Defendants may file any
14    opposition briefs on or before May 15, 2020, and Plaintiffs may file their reply on or before
15    May 19, 2020. That request shall be heard on May 22, 2020, at 10:30 a.m.
16          IT IS SO ORDERED.
17    DATED: May 6, 2020                            ____________________________________
                                                    DANA M. SABRAW
18
                                                    United States District Judge
19
20
21
22
23
24
25
26
27
28

                                                    4
                                                                                 20cv0756 DMS (AHG)
